Detailed Corrrespondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Remaining claims 1, 4 – 8, 11 – 15, and 18 – 29 are allowed in view of Applicant’s amendments and arguments.

The following is a statement of reasons for the indication of allowable subject matter.

In the context of motion tracking for planning travel path for a vehicle (aircraft or drone or UAV), the prior art of record fail to teach, in combination with other limitations, determining location data of the device within the area and orientation data of the image sensor within the area based on the tracked motion of the device; converting at least one of the location data or the orientation data to real-world coordinates based on the virtual three-dimensional map of the physical environment; and generating path data for a physical vehicle based on the at least one converted location or orientation data, wherein a duration of the tracking is based on second user input to stop tracking the motion of the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YONEL BEAULIEU/Primary Examiner, Art Unit 3663